Name: Commission Regulation (EEC) No 2814/81 of 29 September 1981 amending Regulation (EEC) No 1932/81 in respect of the free fatty acid content of concentrated butter eligible for aid
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  processed agricultural produce;  economic policy
 Date Published: nan

 30 . 9 . 81 Official Journal of the European Communities No L 276/21 COMMISSION REGULATION (EEC) No 2814/81 of 29 September 1981 amending Regulation (EEC) No 1932/81 in respect of the free fatty acid content of concentrated butter eligible for aid tender has been issued since the entry into force of Regulation (EEC) No 1932/81 ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 12 (3) thereof, Whereas Article 1 (2) (b) and Annex I of Commission Regulation (EEC) No 1932/ 81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other foodstuffs (2 ) lay down that concentrated butter is eligible for aid only if its free fatty acid content does not exceed 0-3 % expressed as oleic acid ; whereas it has been found that this limit may be increased slightly ; whereas , for reasons of equity and administrative simplicity, this increase should also apply to concentrated butter for which an invitation to In Annex I to Regulation (EEC) No 1932/81 , in respect of the maximum free fatty acid content, the percentage '0 3 ' is hereby replaced by '0-35'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 191 , 14 . 7 . 1981 , p . 6 .